           Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 1 of 27



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK

 NEW YORK STATE VEGETABLE
 GROWERS ASSOCIATION, INC. and                         Case No. __________
 NORTHEAST DAIRY PRODUCERS
 ASSOCIATION, INC.                                     Date: 12/30/19

          Plaintiffs,

 v.

 ANDREW CUOMO, in his official capacity
 as Governor of New York, LETITIA JAMES,
 in her official capacity as Attorney General
 of New York, and ROBERTA REARDON,
 in her official capacity as Commissioner of
 the New York Department of Labor,

          Defendants.



                   COMPLAINT FOR DECLARATORY, INJUNCTIVE,
                              AND OTHER RELIEF


        Plaintiffs New York State Vegetable Growers Association, Inc. (NYSVGA) and

Northeast Dairy Producers Association, Inc. (NEDPA) hereby complain against

Defendants Andrew Cuomo, in his official capacity as Governor of New York, Letitia

James, in her official capacity as Attorney General of New York, and Roberta Reardon,

in her official capacity as Commissioner of the New York Department of Labor, and

allege as follows:

                                    Nature of the Action

      1. Plaintiffs bring this action to stay enforcement of the Farm Laborers Fair Labor

Practices Act (the “Act”), a law which will grant farm laborers the rights to collective
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 2 of 27



bargaining, certain hours of work, and overtime pay starting on January 1, 2020. As

detailed below, the Act is void on its face and violates the 14th Amendment because it

is contradictory to such a degree that Plaintiffs and their member farms will be unable

to comply with its demands on day one. The Act is also preempted by federal law.

  2. Historically, agricultural workers have been excluded from the National Labor

Relations Act (NLRA) as well as the overtime pay provisions of the federal Fair Labor

Standards Act (FLSA). The Act purports to change that and grant these rights to

agricultural workers. See 2019 N.Y. Sess. Laws ch. 105, § 2(2).

  3. While the Act purports to help agricultural workers, the harsh economic impact

on farms, particularly small farms, will undoubtedly harm these workers in many

respects. As noted by one farm publication, “the impact on farmworkers could be

mixed. While some workers may benefit from increased earnings, other workers may

find their hours reduced as a result of employers trying to manage their increased

costs. Wages are just one component of total compensation and ag employers may

manage costs by cutting back other benefits, including health insurance, profit sharing,

housing or food allowances.” See Farm Credit Overtime, The Economic Impact of

Mandatory Overtime Pay for New York State Agriculture (Feb. 2019).

  4. Plaintiffs have voiced a series of concerns regarding the Act’s extreme and

potentially ruinous economic impact on their businesses (which in turn will leave

thousands of agricultural workers out of work). Despite hollow efforts to minimize the

Act’s adverse impacts, those concerns not only remain, they have only been heightened

as the Act’s implementation date approaches.

                                            2
           Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 3 of 27



  5. There is a particular – and fundamental – flaw in the Act that unfortunately

requires immediate court intervention to block it now. Specifically, section 3 of the Act,

addressing unions, defines “farm laborer” as “any individual engaged or permitted by

an employer to work on a farm, except the parent, spouse, child, or other member of

the employer's immediate family.” 2019 N.Y. Sess. Laws § 3 (creating N.Y. Labor Law §

701(3)(c)). Thus, by the Act’s express terms, coverage extends to farm owners and their

extended family, as well as to salaried supervisors, executives, administrative, and

professional employees.

  6. The Act also defines “farm labor” under its wage provisions (but not farm

laborer). The Act defines ”farm labor” as all services performed in agricultural

employment in connection with cultivating soil, or in connection with raising or

harvesting agricultural commodities, including raising, shearing, caring for and

management of livestock. 2019 N.Y. Sess. Laws ch. 105, § 4 (amending N.Y. Labor Law

§ 161. The “connection with” language is similarly broad as the language in section 3 of

the Act.

  7. This is problematic and unworkable for a host of reasons. For example,

employers are obligated by the law to instruct their supervisory employees not to

engage in certain activities that would be unduly influential (one way or the other) to

those workers’ rights to engage in concerted activity. See 2019 N.Y. Sess. Laws ch. 105,

§ 19. But if supervisors are covered by the Act (and they are not excluded under §

701(3)(c)), farms are prohibited from interfering with their rights to communicate with

other workers regarding unions. This creates an unworkable Catch 22, imposing on

                                            3
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 4 of 27



farms an obligation to engage in conduct that would violate other provisions of the Act

and thereby creating conflicting prohibitions that cannot be reconciled.

  8. The same concern exists regarding family members of owners and part owners of

farms, where communications could constitute interference with concerted activities,

yet the farms may be restricted from acting to deter those communications. Indeed,

farms routinely employ nieces and nephews or other family members, and those

individuals may have rights to the farm through estate planning or simply family

relationships that earn ownership through “sweat equity” or through earned

opportunity to buy into the business. The Act’s language in this respect therefore

makes compliance impossible because it flouts the reality of family relations on farms.

Farms must know which family members to restrict from involvement in activities that

could unduly influence concerted activity.

  9. Another example of the problematic and unworkable nature of the Act is its

failure to limit its coverage to just workers and, therefore, includes owners, extended

family, supervisors, executives and administrative employees. These omissions will

irreparably damage employee relations, because previously salaried workers will be

demoted, and required to be paid on an hourly basis, with restrictions on the hours of

work applicable to them.

  10. The Act has yet another inherent, unworkable contradiction: Specifically, 2019

N.Y. Sess. Laws ch. 105, § 18 (amending N.Y. Labor Law § 703), expressly prohibits

strikes, but N.Y. Lab. Law § 713 says that “[n]othing in this Article shall be construed

so as to interfere with, impede or diminish in any way the right of employees to strike .

                                             4
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 5 of 27



. . .” How are member farms supposed to instruct their supervisors and workers

regarding their rights in light of such conflicting guidance?

  11. Finally, the Act’s apparent inclusion of supervisors as part of the pool of hourly

workers who may engage in concerted activities should be stricken because it directly

flouts federal law, specifically, the NLRA, which expressly prohibits such activity and

participation.

  12. In sum, while the intent of the legislation was to provide “basic labor protections

and the right to collective bargaining that almost all other private sector workers

enjoy,” the Act is rife with unclear and contradictory provisions that make it

impossible for farms and workers alike to understand and follow its dictates. These

ambiguities and contradictions must be resolved before it can take effect.

  13. For these reasons and as detailed below, the Court should declare the Act

unconstitutional on its face and enjoin Defendants from enforcing its provisions.

                                         Parties

  14. Plaintiff NYSVGA is one of the oldest agricultural organizations in New York.

Founded in 1911, the association is a not-for-profit corporation that serves commercial

fresh market, storage, and processing vegetable growers. NYSVA’s members consist of

farm growers of varying sizes. It is guided by a fifteen member Board of Directors who

represent the major commodities produced throughout the State. NYSVGA plays a

vital role in educating members and helping them to comply with laws to remain

competitive in a commodity based market that trades internationally.




                                            5
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 6 of 27



  15. Plaintiff NEDPA was established in 1993 to give northeast dairy producers a

united voice in important issues that have emerged on the dairy horizon, as well as

helping member farms with specific regulatory and compliance challenges on their

own farms. NEDPA member farms range in size from 100 cows to over 5,000. NEDPA

members manage over 187,000 cows and create a major economic impact in the State.

  16. Defendant Andrew Cuomo is the current Governor of New York and has, among

many responsibilities, the authority to sign into law bills laws tendered by the New

York Legislature and to oversee enforcement and administration of those laws.

Governor Cuomo signed the Act into law on July 17, 2019. He maintains his principal

place of business in the State Capitol Building in Albany, New York, and he oversees

offices located throughout the State.

  17. Defendant Letitia James is the Attorney General of New York, the State’s chief

legal officer. As part of her duties, Attorney General James oversees the Labor Bureau,

which investigates violations of minimum wage, overtime, prevailing wage, and other

basic labor laws throughout the State and brings civil and criminal actions against

employers who violate these laws. She maintains her principal place of business in the

State Capitol Building in Albany, New York, and she oversees offices located

throughout the State.

  18. Defendant Roberta Reardon is Commissioner of the New York Department of

Labor and is head of the State agency responsible for administering and enforcing State

labor laws and regulations, including the Act. She maintains her principal place of



                                           6
         Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 7 of 27



business in the State Campus Building in Albany, New York, and she oversees offices

located throughout the State.

   19. All defendants are being sued in their official capacities.

                             Jurisdiction, Venue, and Standing

   20. This Court has jurisdiction over Plaintiffs’ claims pursuant to the United States

Constitution, art.III, § 2 and art. VI, clause 2, as well as 28 U.S.C. § 1331 because they

arise under the 14th Amendment of the Constitution.

   21. Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial part

of the acts and omission that gave rise to Plaintiffs’ claims occurred in this judicial

district. Plaintiffs reside in this judicial district and the Act’s requirements will be felt

in this judicial district.

   22. Plaintiffs NYSVGA and NEDPA each have organizational standing to bring this

suit on their own behalf because they (i) face an imminent “injury in fact” to

themselves as organizations that is “distinct and palpable”; (ii) the injury is “fairly

traceable” to enforcement of the challenged law; and (iii) a favorable decision would

redress their injuries. Centro de la Comunidad Hispana de Locust Valley v. Town of Oyster

Bay, 868 F.3d 104, 109 (2d Cir. 2017) (quoting Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir.

2011)); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992).

   23. Specifically, as a result of the Act, both NYSVGA and NEDPA have been forced

to devote substantial resources and time to both (i) educate and counsel their members

about how to comply with the Act, and (ii) pursue clarification and relief from the State

regarding the Act’s contradictory terms and requirements. The time, money, and effort

                                              7
         Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 8 of 27



expended has been considerable, including Roadshows throughout the State, and will

only be exacerbated once Plaintiffs’ members are subjected to the Act’s requirements

and penalties. The time and money Plaintiffs have spent – and will be spending –

helping their members understand the Act has prevented – and will continue to

prevent – them from spending those same time and resources assisting their other

members with other matters and concerns. (See Declaration of Jon Greenwood [Exhibit

18] and Declaration of Brian Reeves [Exhibit 19].) For example, New York Farm Bureau

recently reported that New York Farms have experienced a $1,000,000,000 drop in the

value of what was produced since 2014. NEDPA’s time and resources have been

diverted to counseling members on the unworkable and contradictory new law, rather

than focusing on this important challenge. (Declaration of Jon Greenwood [Exhibit 18],

¶15.)

  24. The passing of the Act has impeded each Plaintiff’s ability to carry out its

responsibilities, and the time and resources expended by Plaintiffs (and diverted from

Plaintiffs’ other activities) constitutes cognizable organizational injury. See Centro de la

Comunidad Hispana, 868 F.3d at 110 (“[O]nly a perceptible impairment of an

organization’s activities is necessary for there to be an injury in fact.”); see also Havens

Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982); Nnebe v. Daus, 644 F.3d 147, 156-57 (2d

Cir. 2011). Awarding Plaintiffs the relief sought herein would redress these harms and

prevent them from continuing.

  25. Plaintiffs also have associational standing to sue on behalf of their members

because their members would otherwise have standing to sue in their own right, the

                                              8
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 9 of 27



interests at stake are germane to the Plaintiffs’ purpose as described above, and neither

the claims asserted nor the relief requested requires the participation of individual

members in the lawsuit. Nat. Res. Def. Council v. Nat’l Highway Traffic Safety Admin., 894

F.3d 95, 104 (2d Cir. 2018).

  26. Plaintiffs’ members are directly subject to (and regulated by) the Act’s

requirements, and will suffer irreparable injury from the Act’s implementation on

January 1, 2020. For example, Adirondack Farms, a member of both NYSVGA and

NEDPA, will be required to reclassify salaried members of its farm management team

to hourly workers and pay them overtime, demand that they record all time worked

including time on the telephone, and evening hours discussing farm business, thus

unworkably changing its business structure and impacting productivity. (Declaration

of Jon Rulfs [Exhibit 14].) Likewise, in consideration of the criminal penalties imposed

by the new law for failure to pay for all hours and overtime, Adironrack Farms will be

forced to require salaried employees to punch a time clock, which will be destructive to

teamwork among management. (Id., ¶ 7.) Finally, due to the lack of clarity regarding

whether the new law prohibits employers from discouraging concerted activity by

supervisors, managers, part owners, extended family members, professional

employees or administrative employees, Adironrack Farms is unsure how to direct

employees to assure compliance with the law without interfering with the rights of

those employees. (Id., ¶ 8.) Plaintiffs’ other members face similar imminent injury. (See

Declaration of Cole Carter [Exhibit 15]; Declaration of John Carter [Exhibit 16];

Declaration of Shannon Carter [Exhibit 17]; Declaration of Paul Colgan [Exhibit 20];

                                            9
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 10 of 27



Declaration of Jon Patterson [Exhibit 21]; Declaration of Dan Young [Exhibit 22];

Declaration of Mark Henry [Exhibit 23]; Declaration of Wendell Ireland [Exhibit 24];

Declaration of Ryan O’Gorman [Exhibit 25].)

                                  Factual Background

The NLRA and FLSA

  27. Passed in 1935, the NLRA (originally known as the Wagner Act), afforded

workers the right to bargain collectively with their employers over wages, hours, and

other terms and conditions of employment. While the NLRA applied to “employees”

in general, it excluded agricultural workers (and other categories of workers) from the

provision of these rights. The agricultural worker exemption remains to this day.

  28. In addition to excluding agricultural employees, the NLRA also excludes

supervisors from the definition of employees. Specifically, section 2 expressly excludes

supervisors from the definition of “employee” and section 14(a) exempts employers

from the duty to consider supervisors as employees under any law related to collective

bargaining. See 29 U.S.C. §§ 152(3) and (11).

  29. The task of identifying supervisors has been described as an “aging but . . .

persistently vexing problem.” NLRB v. Security Guard Serv., Inc., 384 F.2d 143, 145 (5th

Cir. 1967). “Undoubtedly it is an important function: Whether a person enjoys

supervisory status will determine, among other matters, that person’s right to vote in a

union election, entitlement to Section 7 Rights [to engage in concerted activities], and

ability to bind the employer by statements and actions.” See The Developing Labor Law §

27. III.C.2.a (7th ed. 2019).

                                           10
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 11 of 27



  30. For a time, federal labor laws permitted supervisors to form their own union. But

that law was abrogated in the 1947 Amendments to the NLRA. Now the National

Labor Relations Board lacks authority either to include supervisors in bargaining units

with other employees or to establish units composed entirely of supervisory personnel.

Nor can states extend collective bargaining rights to supervisors. See Beasley v. Food Fair

of N.C. Inc., 416 U.S. 653 (1974).

  31. Passed in 1938, the FLSA is the federal law that sets minimum wage, overtime,

recordkeeping, and youth employment standards for most industries, including

agriculture. Agricultural employees are exempt from the Act’s overtime pay

provisions. Specifically, “any employee employed in agriculture” is excluded from

maximum hour requirements under 29 U.S.C. § 213(b)(12).

  32. The FLSA also excludes (from both minimum wage and overtime pay

requirements), employees classified as bona fide executive, administrative, professional

and outside sales employees. An exempt executive employee is one who must

customarily and regularly direct the work of at least two or more other full time

employees; have the authority to hire or fire employees (or make suggestions and

recommendations as to hiring, firing, advancement, promotion or any other change of

status of other employees); and generally have managerial duties. See 29 U.S.C. §

213(a)(1). To be exempt from the maximum hours or overtime provisions of the law,

the exempt employee must be paid on a salary basis. 29 C.F.R. § 541.




                                            11
          Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 12 of 27



The Act

   33. On July 17, 2019, the New York State Legislature passed the Farm Labor Fair

Labor Practices Act (the “Act”). See 2019 N.Y. Sess. Laws ch. 105. The Legislature stated

its finding “that agriculture is one of New York’s leading and most important

industries, resulting in over $5 billion annually and making New York a global leader

in many crops and agricultural products.” 2019 N.Y. Sess. Laws ch. 105, § 2(1). The

Legislature also found that “98% of New York’s farms are family owned and these

farms contributed $2.4 billion to the state’s GDP in 2017.” Id.

   34. The Legislature also found that the success of New York’s robust agricultural

industry is due to “collaborative work between farmers and farm laborers.” Id. § 2(2).

   35. The Legislature recognized further that “farm laborers are one of the few classes

of employees that are not covered by the Federal Fair Labor Standards Act or the

National Labor Relations Act, denying these valuable employees the same basic labor

protections and the right to collective bargaining that almost all other private sector

workers enjoy.” Id.

   36. At the same time, the Act purports to acknowledge the challenges faced by the

New York agricultural history:

      [T]his industry is subject to unique and unpredictable factors including
      climate, weather, pricing and market requirements, seasonal harvests,
      immigration, and various federal and state laws, rules and regulations
      that directly impact farmers and require a unique balance and application
      of traditional labor protections to ensure farm laborers have a voice in
      their own terms and conditions of employment and access to basic labor
      protections while also creating adaptability and responsiveness to the
      unique circumstances of farm operations.


                                            12
          Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 13 of 27



Id. § 2(3).

    37. Among other things, the Act (i) mandates that farm laborers be given one day of

rest in every calendar week, id. § 4; (ii); prohibits farms from requiring any employee to

work more than 60 hours in any calendar week, id. § 6; and (iii) provides that farms

may permit farm laborers to work more than 60 hours, but must pay overtime at the

hourly rate of 1.5 times the regular rate of pay for all hours in excess of 60 hours or for

work on the employee’s day of rest, id.

The Right to Unionize

    38. Prior to the Act, individuals employed as farm laborers were excluded from the

New York Employment Relations Act. In 1937, the New York State Legislature enacted

the SLRA (now SERA), which mirrored the NLRA. The purpose of the legislation was

to grant employees “the right of self-organization, to form, join or assist labor

organizations, [and] to bargain collectively through representatives of their own

choosing . . .” See SLRA, N.Y. Labor Law § 703. The statute defined the term

“employees” who would be covered by the SLRA and created an exception for “any

individuals employed as farm laborers” See id. 2019 N.Y. Sess. Laws § 3 (creating N.Y.

Labor Law § 701(3)(c)).

    39. This prohibition arguably conflicted with the New York State Constitution, and

specifically, article 1, section 17 of the Constitution, which provides in relevant part:

“Employees shall have the right to organize and to bargain collectively through

representatives of their own choosing.”




                                            13
       Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 14 of 27



  40. In May 2016, a New York farm laborer filed a lawsuit against the State alleging

that SERA violated agricultural workers rights to engage in concerted activity under

the New York Constitution.

  41. After the trial court dismissed the complaint, in May 2019, the New York

Supreme Court Appellate Division reversed and concluded that the constitutional right

to organize and collectively bargain extended to individuals employed as farm

laborers. See Hernandez v. New York, 173 A.D.3d 105 (N.Y. App. 2019). The court held

that SERA’s definition of the term “employees” to exclude farm laborers flouted the

New York State Constitution and struck the law.

  42. Following the Hernandez decision, the New York Legislature passed the Act.

Industry Concerns

  43. Under the Act, the New York State Department of Labor (NYSDOL) is vested

with authority to regulate the wage and hour provisions of the Act, while the Public

Employment Relations Board (PERB) is vested with authority to regulate the concerted

activity, union selection, contract formation, and arbitration provisions of the Act.

  44. Following passage of the Act, Plaintiffs engaged with the Legislature and the

Governor in the process of implementing the Act in an attempt to assure the legislation

did not harm farms.

  45. Since passage of the legislation, Plaintiffs have also tried to secure further

clarification of the Act’s terms through the NYSDOL administrative rulemaking

process and educational programs designed to educate farms and regulatory

authorities regarding the impact of the Act.

                                            14
       Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 15 of 27



  46. During the week of November 18, 2019, Plaintiffs organized and conducted a

“Labor Roadshow” in five cities throughout the state. The Roadshow consisted of full

day programming to explain the Act to farmers. Representatives from the NYSDOL as

well as the PERB agreed to attend the Roadshow.

  47. NYSDOL had committed to issue a frequently asked questions and answers list

(FAQ) prior to the Roadshow. The expressed intention was that agents from the

NYSDOL would be present at the Roadshow to educate farmers and Plaintiffs’

members on the interpretations and compliance requirements under the Act. NYSDOL

was unable to complete that FAQ prior to the Roadshow. However, the agencies did

present their preliminary understandings on interpretations and compliance

requirements during the Roadshow.

  48. The presentations by NYSDOL and PERB demonstrated to the industry that the

implementation of the Act would be problematic for farms. Principal among the

concerns of the industry was the lack of an exclusion from coverage under the Act for

farm owners and their extended family, as well as supervisors or executives,

administrative and professional employees. These concerns were acknowledged on

each day of the Roadshow, but the NYSDOL and PERB presenters could only comment

that it was hoped this would be resolved prior to implementation of the Act.

  49. Following the Roadshow, leaders of the Plaintiff organizations continue to push

for release of the FAQ so that the industry leadership and Plaintiffs’ organizations

could advise their membership on compliance with the law.



                                           15
       Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 16 of 27



  50. On December 13, 2019, Plaintiffs submitted a “White Paper” to Governor Cuomo

and the New York Legislature. The purpose of the White Paper was to outline the

missing exclusions and definitions in the Act and the inherent ambiguities arising from

those omissions, the harm that would arise from implementing the law without

resolution of those ambiguities, and to identify specific language changes that might

resolve those omissions, allowing Plaintiffs to reduce the imminent harm by properly

educating farmers to implement the Act.

  51. The FAQ was not released until December 17, 2019, one month after the Labor

Roadshow. The FAQ contained these provisions, which only exacerbated the concerns

of the industry regarding coverage:

            4. Who is covered by the day-of-rest provision of the FLFLPA? All farm
            laborers are covered except for the foreman in charge (may be more than
            one), and members of the employer’s immediate family including a
            parent, child, or spouse.

            5. Who is covered by the over-60 overtime provision of the FLFLPA? All
            farm laborers, including crew leader/chief and foremen in charge, are
            covered by the overtime provisions of the Act except for the members of
            the employer’s immediate family including a parent, child or spouse.

            6. Are family members of LLCs, S-corps, C-Corps or partnerships
            excluded from the day of rest and overtime provisions? Yes, the
            immediate family members, including a parent, child or spouse, are
            excluded from the day of rest and overtime provisions. The immediate
            family members of shareholders are not excluded from the day of rest and
            overtime provisions.

  52. Under the Act, “farm labor” has the following definition for purposes of the

NYSDOL wage and hour regulatory authority: “The term ’farm labor’ shall include all

services performed in agricultural employment in connection with cultivating the soil,


                                          16
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 17 of 27



or in connection with raising or harvesting of agricultural commodities, including the

raising, shearing, caring for and management of livestock, poultry or dairy.” See 2019

N.Y. Sess. Laws ch. 105, § 4 (amending N.Y. Labor Law § 161(1)).

  53. While the term farm labor is defined, the term farm laborer is not defined.

Presumably a “farm laborer” is one who performs farm labor. Because the definition of

“farm labor” includes work “in connection with” the work described above, it appears

that anyone that works on a farm is performing work in connection with farm work

and is, therefore, a “farm laborer” covered under the hour limitations and overtime

provisions of the law.

  54. The FAQ does exclude a “foreman in charge” but only from the one day of rest

provision, and there is no definition of “foreman in charge.”

  55. The Act also conflicts with the NLRA, which plainly excludes supervisors from

the definition of employees. Specifically, section 2 of the NLRA expressly excludes

supervisors from the definition of “employee.” Section 14(a) goes a step further and

exempts employers from the duty to consider supervisors as employees under any law

related to collective bargaining. See 29 U.S.C. §§ 152(3) and (11).

  56. Under the Act “farm laborer” has this definition for purposes of the PERB

regulatory authority: “‘Farm laborers’ shall mean any individual engaged or permitted

by an employer to work on a farm, except the parent, spouse, child, or other member of

the employer’s immediate family.” 2019 N.Y. Sess. Laws ch. 105, §3 (creating N.Y.

Labor Law § 701(3)(c)).



                                            17
       Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 18 of 27



  57. None of the FAQs identify an exemption for supervisors, other than the one

concerning the one day of rest for foreman in charge.

  58. Neither the Act nor the FAQs identify the standard exemption for bona fide

executive, administrative or professional employees recognized under federal and state

laws concerning overtime pay.

  59. Section 14 (a) of the NLRA (29 U.S.C. § 164(a)) provides that employers shall not

be compelled to treat supervisors as employees in relation to any law relating to

collective bargaining:

      (a) Supervisors as union members. Nothing herein shall prohibit any individual
          employed as a supervisor from becoming or remaining a member of a labor
          organization, but no employer subject to this Act shall be compelled to deem
          individuals defined herein as supervisors as employees for the purpose of
          any law, either national or local, relating to collective bargaining.

  60. Thus, the Act conflicts directly with the NLRA – employees with supervisor

capacities or who are extended families may unionize under the former but are

prohibited from doing so under the latter.

  61. Farms in New York are required by the NYSDOL to enter into written work

agreements with all of their employees that document, among other things, how

employees are to be compensated. See Chapter 31 of the Consolidated Laws of New

York, Article 19(a), Sections 673(a) and 195 of the NYS Labor Law and Part 190 of the

Farm Minimum Wage Order. The form of a work agreement required by NYSDOL is

the LS 309 form.




                                             18
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 19 of 27



   62. As a result of the changes in the law the NYSDOL indicated in the fall of 2019

that it would be issuing new LS 309 forms for compliance purposes to carry out the

provisions of the Act. The LS 309 was not issued until December 17, 2019.

   63. Although the revised form is now available, farms simply do not have the

requisite information to complete the forms for all employees.

Irreparable Injury if the Act is Enacted on January 1, 2020

   64. Chapter 31 of the Consolidated Laws of New York, article 19(a), section 680

provides penalties for failure to pay any employee less than the wage applicable under

that article. See N.Y. Labor Law § 680(2). A first offense is a misdemeanor carrying a

punishment of not less than fifty dollars nor more than five hundred dollars or by

imprisonment of not less than ten nor more than ninety days or both and each

payment to any employee in any week of less than the wage applicable under this

article shall constitute a separate offense.

   65. Chapter 31 of the Consolidated Laws of New York, article 19(a), section 681 also

provides a private cause of action against an employer by either an employee, or the

Commissioner of Labor on behalf of the employee. In such an action, if any employee

is paid by his employer less than the wage to which he is entitled under the provisions

of this article, he may recover the underpayments, plus attorney fees (and liquidated

damages of 25% of the underpayment if willful). See N.Y. Labor Law § 681.

   66. If farms do not reclassify the salaried exempt employees and supervisors and

limit their hours as required by the Act – and pay overtime wages to these employees




                                               19
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 20 of 27



as required by the Act – farms will be subjected to criminal and civil penalties as well

as costs and attorney fees.

  67. Chapter 31 of the Consolidated Laws of New York, Article 19(a), Section 680,

entitled “Failure to Keep Records” states that “any employer or his agent, or the officer

or agent of any corporation, who fails to keep the records required under this article . . .

shall be guilty of a misdemeanor and upon conviction be punished by a fine of not less

than fifty dollars nor more than five hundred dollars . . . , and each days failure to keep

the records required under this article . . . shall constitute a separate offense.” See N.Y.

Labor Law § 680(3). Farms that fail to complete the work agreement as required under

Section 673 (a) (just released on December 19) could face penalties and even jail time

for not doing so.

  68. As a result of these potential consequences, farm associations such as NYSVGA

(and NEDPA), cannot advise their member farms to wait to change their pay practices

until after January 1, 2020, or until more clarification is provided by NYSDOL or PERB.

      Moreover, once pay classifications and rates are codified in work agreements (the
      LS 309 form or something similar), farms may be contractually obligated to
      maintain them, even if the law is amended later. In fact, federal law requires
      farms who employ H2A workers to pay any amounts promised at the time of
      recruitment or start of employment.

  69. Under the sections of the Act concerning concerted activities and farm worker

unions, farms are even more baffled regarding their compliance obligations due to the

failure to carve out supervisors. Since supervisors are currently included in the

definition of “farm laborer,” they are afforded the protections of the Act.


                                             20
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 21 of 27



  70. Under 2019 N.Y. Sess. Laws ch. 105, § 19 (creating N.Y. Labor Law §704-b), it is

unlawful “for an agricultural employer to . . . discourage an employee from

participating in a union organizing drive, engaging in protected concerted activity, or

otherwise exercising rights guaranteed by this article.” But, it is also unlawful for an

employer to (1) spy upon . . . through agents or any other person, any activities of

employees or their representatives . . . or (2) dominate or interfere with the formation

of [a union] . . . by participating or assisting in supervising . . . the initiation or creation

of [a union] . . . or the meetings . . . elections of [a union] or by urging the employees to

join [a union]. See N.Y. Labor Law § 704.

  71. Farms are “stretched on a bed of Procrustes” – they cannot interfere with

supervisor rights to engage in union activities, yet supervisors may be considered

agents of the farm, and therefore prohibited from doing so. This reality has been

recognized under federal law and resolved by excluding supervisors from unions.

  72. In order to achieve the purposes of the Act, the law must be changed, allowing

time for the Plaintiff associations to train farms, and for the farms to train supervisors

and other employees on their respective rights and responsibilities under the Act.

  73. Finally, section 18 of the Act is unconstitutional because it is directly contradicted

by N.Y. Labor Law § 713. Section 18 prohibits strikes, but section 713 says that

“[n]othing in this Article shall be construed so as to interfere with, impede or diminish

in any way the right of employees to strike . . . .”

  74. Upon information and belief, PERB was not consulted before the law was

enacted. Had the New York State Legislature done so, Plaintiffs are convinced that the

                                              21
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 22 of 27



PERB would have advised the legislature of the fatal flaws of the legislation in creating

a workable labor relations act for farm workers.

  75. PERB has requested Plaintiffs write to PERB asking for an opinion of counsel on

the coverage of supervisors. PERB has informed Plaintiff representatives that such an

opinion would not be binding on the PERB board. There has been insufficient time

afforded to resolve the inherent conflicts in the law.

  76. Plaintiffs find it impossible to appropriately advise members on the actions

necessary and the appropriate training for their supervisors, members of farm families

and their employees.

                                 First Claim for Relief
                          Declaratory Judgment – Due Process

  77. Plaintiffs incorporate by reference the allegations of Paragraphs 1-75 of the

Complaint into this Claim as though fully set forth herein.

  78. The Fourteenth Amendment of the Constitution of the United States provides

that no state “shall deprive any person of life, liberty, or property, without due process

of law.” U.S. Const. amend. XIV. Holding an individual criminally liable for failing to

comply with a duty imposed by statue, with which it is legally impossible to comply,

deprives that person of his due process rights. Doe v. Snyder, 101 F. Supp. 3d 722, 723-

24 (E.D. Mich. 2015).

  79. “If a statute apparently requires the performance of something which cannot be

performed, a court may hold it inoperative.” Gigliotti v. N.Y., C. & S. L. R. Co., 107 Ohio

App. 174, 181, 157 N.E.2d 447, 452 (1958).


                                             22
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 23 of 27



  80. 2019 N.Y. Sess. Laws ch. 105, § 3, addressing unions, defines “farm laborer” as

“any individual engaged or permitted by an employer to work on a farm, except the

parent, spouse, child, or other member of the employer's immediate family.” By the

Act’s express terms, coverage extends to farm owners and their extended family, as

well as to salaried supervisors, executives, administrative, and professional employees.

  81. The Act also defines “farm labor” as “all services performed in agricultural

employment in connection with cultivating soil, or in connection with raising or

harvesting agricultural commodities, including raising, shearing, caring for and

management of livestock . . . “ Id. § 4.

  82. These provisions contradict another provision of the Act that requires employers

to instruct their supervisory employees not to engage in certain activities that would be

unduly influential (one way or the other) to those workers’ rights to engage in

concerted activity. See 2019 N.Y. Sess. Laws ch. 105, § 19. But if supervisors are covered

by the Act, farms are prohibited from interfering with their rights to communicate with

other workers regarding unions. This contradiction imposes on farms an obligation to

engage in conduct that would violate other provisions of the Act and thereby creates

conflicting prohibitions that cannot be reconciled.

  83. The Act is therefore unconstitutional and violates the 14th Amendment because

mere participation of supervisors owners and family members in the collective

bargaining process puts farms in a position where they will be violating other

provisions of the Act. This untenable dilemma renders the Act unconstitutional on due

process grounds.

                                           23
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 24 of 27



  84. Moreover, section 18 of the Act expressly prohibits strikes, but N.Y. Labor Law §

713 says that “[n]othing in this Article shall be construed so as to interfere with,

impede or diminish in any way the right of employees to strike . . . .” This is still

another imherent contradiction that renders it impossible for Plaintiffs to comply with

the Act.

  85. Accordingly, Plaintiffs are entitled to judgment declaring the Act

unconstitutional on its face because its contradictory terms render compliance

impossible.

                               Second Claim for Relief
                      Declaratory Judgment – Federal Preemption

  86. Plaintiffs incorporate by reference the allegations of Paragraphs 1-84 of the

Complaint into this Claim as though fully set forth herein.

  87. The Constitution’s Supremacy Clause provides “[t]his Constitution, and the

Laws of the United States, which shall be made in pursuance thereof . . . shall be the

Supreme law of the Land.” U.S. Const. art. VI, clause 2.

  88. Under the Supremacy Clause, any state law that conflicts with federal law is

preempted and therefore unconstitutional.

  89. State laws are invalid as preempted when it is impossible to comply with both

state and federal law.

  90. The Act conflicts directly with the NLRA: the Act renders agricultural

supervisors and extended family members who may possess equity interests as hourly

employees who may engage in concerted activities, while Section 14 (a) of the NLRA


                                            24
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 25 of 27



provides that employers shall not be compelled to treat supervisors as employees in

relation to any law relating to collective bargaining.

  91. Accordingly, Plaintiffs are entitled to judgment declaring that 2019 N.Y. Sess.

Laws § 3 (creating N.Y. Labor Law § 701(3)(c))Section is preempted and therefore

invalid, as it renders it impossible to comply with its terms and with Section 14 (a) of

the NLRA.

                                Third Claim for Relief
                           Preliminary and Injunctive Relief

  92. Plaintiffs incorporate by reference the allegations of Paragraphs 1-90 of the

Complaint into this Claim as though fully set forth herein.

  93. Plaintiffs are entitled to injunctive relief pursuant to Federal Rule of Civil

Procedure 65.

  94. Injunctive relief is necessary to protect Plaintiffs’ rights during and after this

litigation.

  95. Plaintiffs have no adequate remedy at law unless this Court enjoins Defendants

from enforcing the Act, as the injuries Plaintiffs will suffer are irreparable and

immediate beginning on January 1, 2020, and Defendants cannot remediate or

compensate Plaintiffs for those injuries by any alternative means.

  96. For the reasons set forth above, Plaintiffs are likely to succeed in obtaining a

declaration that on the merits and the constitutional issues they raise are sufficiently

serious.




                                            25
        Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 26 of 27



  97. Plaintiffs will suffer – and continue to suffer – irreparable injury if Defendants

are not immediately enjoined from enforcing the Act, a State law that violates the

Constitution. These injuries include, but are not limited to (i) criminal liability and

penalties; (ii) civil liability for damages and attorney fees; (iii) economically ruinous

contractual obligations; and (iv) irreparably damage employee relations, as previously

salaried workers will be demoted and required to be paid on an hourly basis.

  98. The balance of equities and public interest weigh in favor of injunctive relief to

ensure the Act strikes a proper and fair balance of improving workers’ conditions with

the rights of Plaintiffs and their member farms to operate their business without

running afoul of the Act.

  99. At a minimum, the Court should enjoin the Act until it can evaluate and

determine the constitutionality of the Act.

                                     Prayer for Relief

      Plaintiffs respectfully request the Court enter judgment in their favor and against

Defendants on both claims and grant the following relief:

a) Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 declaring the Farm Labor

   Fair Labor Practices Act is unconstitutional on its face and therefore unenforceable.

b) Enter a declaratory judgment pursuant to 28 U.S.C. § 2201 declaring the Farm Labor

   Fair Labor Practices Act is invalid as preempted by federal law.

c) Enter a preliminary and permanent injunction order that:

       i. Enjoins Defendants from enforcing the Act’s requirements;




                                              26
       Case 1:19-cv-01720-LJV Document 1 Filed 12/30/19 Page 27 of 27



      ii. Or alternatively, staying the application and enforcement of the Act to afford

          the parties and regulators sufficient time to address and clarify the Act’s

          ambiguities and contradictions set forth in this Complaint.

d) Order Defendants to pay Plaintiffs’ costs of suit, including reasonable attorneys’

   fees, and all such further relief the Court deems just and proper.


                                        Respectfully submitted,

                                        By: s/ Charles B. Palmer
                                           Charles B. Palmer
                                           cbpalmer@michaelbest.com
                                           MICHAEL BEST & FRIEDRICH LLP
                                           N19 W24133 Riverwood Drive, Suite 200
                                           Waukesha, WI 53188
                                           Telephone: 262.956.6560
                                           Facsimile: 262.956.6565

                                           Leah H. Ziemba
                                           lhziemba@michaelbest.com
                                           Ian A. Pitz
                                           iapitz@michaelbest.com
                                           MICHAEL BEST & FRIEDRICH LLP
                                           One South Pinckney Street, Suite 700
                                           Madison, WI 53703
                                           Telephone: 608.257.3501
                                           Facsimile: 608.283.2275

                                           Dennis C. Vacco
                                           dvacco@lippes.com
                                           Scott S. Allen, Jr.
                                           sallen@lippes.com
                                           LIPPES MATHIAS WEXLER FRIEDMAN LLP
                                           50 Fountain Plaza, Suite 1700
                                           Buffalo, NY 14202-2216
                                           Telephone: 716.853.5100
                                           Facsimile: 716.853.5199


                                        Plaintiffs New York State Vegetable Growers
                                        Association, Inc. and Northeast Dairy Producers
                                        Association, Inc.

                                           27
